DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s Request for Consideration under the After Final Consideration Pilot Program 2.0.  Claims 1-6, 16-27, and 29 have been amended.  Claim 30 is new.  Claims 7-15 and 28 have been cancelled.  Claims 1-6, 16-27, and 29-30 are allowable.

Allowable Subject Matter
Claims 1-6, 16-27, and 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art US 20140261471 A1 to Ruzycky disclose a grinder and cigarette filler with a cylinder 1310 comprising peripheral receptacles 1314 (Fig. 20, ¶304).  Ruzycky fails to disclose or make obvious, "wherein each of the one or more tubes are individually separable from the carousel" as recited by claims 1 and 29 of the instant application.  
Claims 2-6 and 16-27, and 30 are allowable insomuch as they depend on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747